Citation Nr: 0701393	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-09 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of a 
back injury.

2.  Entitlement to service connection for dizziness secondary 
to service-connected hearing loss and/or tinnitus.

3.  Entitlement to service connection for vertigo secondary 
to service-connected hearing loss and/or tinnitus.

REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from August 1966 to June 
1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from April 2003 and November 2004 rating 
decisions of the Phoenix, Arizona, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for residuals of back injury was 
denied in a September 1986 rating decision.  The appellant 
was informed of the determination and of the right to appeal.  
The appellant did not appeal within one year of date of 
notification.

2.  The appellant filed a claim to reopen the issue of 
service connection for residuals of back injury in October 
2002; the evidence added to the record since the September 
1986 decision is cumulative/redundant of previously reviewed 
evidence, and does not relate to a previously unestablished 
fact.

3.  Competent evidence has not been presented showing 
dizzying or vertigo due to service or service-connected 
disability.  Increase in disability is not attributable to 
service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The September 1986 rating decision denying service 
connection for residuals of back injury is final; new and 
material evidence sufficient to reopen the claim has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  Dizziness was not incurred in or aggravated by service, 
and it is not proximately due to or the result of service-
connected hearing loss and/or tinnitus.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).
4.  Vertigo was not incurred in or aggravated by service, and 
it is not proximately due to or the result of service-
connected hearing loss and/or tinnitus.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2006).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

This notice requirement applies equally to claim to reopen.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
the notice required under statutory section 5103(a) "is to 
require that the VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Mayfield v. Nicholson, 444 F.3d 1328, 
(Fed.Cir. 2006); see Pelegrini, supra. at 120 (notice must be 
provided "before an initial unfavorable [adjudicative] 
decision on the claim").  VA's duty to provide affirmative 
notification prior to the initial decision "is not satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Mayfield 
supra. at 1333.  Therefore, decisional and post-decisional 
communications from VA to a claimant cannot satisfy VA's duty 
to notify under section 5103(a) because those documents were 
not issued before a decision on the claim, nor were they 
designed to fulfill the intended purpose of the statutory 
notice requirements.  See Mayfield supra at 1333-34; 
Pelegrini supra. at 120 (Failure to comply with any of these 
requirements may constitute remandable error).  Quartuccio 
supra. at 183.

Regarding the claim to reopen, the Board finds that the VCAA 
letter sent to the appellant in January 2003 complied with 
statutory notice requirements as outlined above.  This letter 
notified the appellant of the need to submit new and material 
evidence in order to reopen his previously denied claim for 
service connection, and described the nature of new and 
material evidence.  Also, this letter informed the appellant 
of the type of evidence necessary to reopen his claim, the 
evidence he must obtain/submit, and the evidence VA would 
secure on his behalf.  This letter made clear that he should 
submit new and material evidence in his possession.

Regarding the claims for service connection for dizziness and 
vertigo, the Board finds that a letter dated January 2004 
complied with the statutory notice requirements.  Therein the 
appellant was notified of the requirements for service 
connection (i.e. evidence of a current disability and 
evidence of a relationship between the claimed disability and 
his service connected disability).  Also, the theory of 
aggravation was explained, the appellant was advised of the 
types of evidence pertinent to his claims that he should 
submit, and his was notified of the evidence VA would obtain.  
In letters dated April and June 2004, the appellant was 
specifically reminded to submit all pertinent information and 
evidence in his possession.  In a September 2004 letter, the 
appellant was again notified of the evidence VA would obtain 
and that he should submit all pertinent information and 
evidence in his possession.  The Board notes that the 
aforementioned letters were provided prior to the initial 
adjudication of the service connection claims for dizziness 
and vertigo in November 2004.

While the January 2004 VCAA letter addressed the importance 
of submitting evidence as soon as possible to preserve the 
earliest possible effective date, the rating criteria were 
not addressed prior to the initial adjudication of the 
claims.  See Dingess/Hartman supra.  Specific notice as to 
both the disability rating and effective date criteria was 
provided to the appellant in March 2006.  The Board finds 
that this timing defect was harmless error and there is no 
prejudice to the appellant.  We note that in April 2006 the 
appellant notified VA that he had no other evidence to submit 
in support of his claims, and that the RO readjudicated the 
claims in June 2006 following the requisite notice to the 
appellant.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

We observe that, considered as a whole, the VCAA letters, the 
letters requesting that the appellant submit any pertinent 
evidence in his possession, and the letter notifying the 
appellant of the disability rating and effective date 
elements of his claims were sufficient to allow the appellant 
to meaningfully participate in the prosecution of his claims.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA and non-VA treatment records have been 
associated with the claims folder.  Additionally, the 
appellant was afforded a VA examination and given the 
opportunity to appear for a hearing, which he declined.  The 
appellant further indicated for the record that he had no 
additional evidence to submit in support of his claims.  We 
find that there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claims to Reopen

Service connection for residuals of back injury was denied by 
the RO in September 1986.  The appellant was notified of that 
decision in October 1986.  No appeal was filed and that 
decision became final.  When the RO has disallowed a claim, 
it may not thereafter be reopened unless new and material 
evidence is submitted.  38  U.S.C.A. §§ 5108, 7105.  If no 
notice of disagreement is filed within the prescribed period, 
the action or determination shall become final and the claim 
will not thereafter be reopened or allowed except as may be 
provided by regulations not inconsistent with this title.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans 
Claims has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed a claim to reopen in 
October 2002.  For claims filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the time of the 1986 decision, the record included service 
medical records, a September 1975 VA examination report, VA 
treatment records dated June and July 1985, an August 1985 VA 
examination report, and statements from the appellant.  The 
evidence was reviewed and service connection for residuals of 
back injury was denied based on a finding that the evidence 
did not establish the onset of a chronic back disability in 
service, noting that the in-service treatment was considered 
acute and resolved.

Service medical records show that the appellant was seen on 
April 7, 1970 for back spasms.  This was treated with Robaxin 
and heat as needed, with no duty for 24 hours.  On follow-up 
the next morning, fewer spasms were noted and he was returned 
to light duty.  There were no subsequent complaints or 
findings.  On discharge examination in June 1972, there were 
no complaints for back pain and no defects found.  On VA 
examination in September 1975, there were no complaints or 
findings for the back.  VA treatment notes dated June and 
July 1985 reflects that the appellant was seen for complaints 
of low back pain of unknown etiology.  The assessment was 
rule out herniated disc, sclerosis of lumbar spine vertebrae.  
It was noted that the appellant carried mail bags at work, 
which aggravated his back pain; he was given a note for work 
requesting that he be allowed to distribute mail by cart or 
vehicle.  On VA examination in August 1985, the appellant 
reported that his back hurt from an old service connected 
injury and that was only painful at certain times.  It was 
noted that the appellant was a letter carrier since 1977.  In 
a December 1985 statement, the appellant reported that he had 
back problems due to an injury in service, which was ignored 
in his physical because of ear drum problems.

Since the prior denial of the claim, the appellant submitted 
a private MRI report dated July 2002 showing abnormal low 
back pathology, a VA treatment note dated October 2003 
showing complaints of backache since 1970, and private 
treatment notes dated June 2002 to April 2003 showing 
degenerative disc disease and moderate disc bulging in the 
low back.  Also submitted were VA treatment notes dated 
December 2003 to February 2006.  In March 2005, there were 
complaints of low back pain since 1970 when he injured his 
back unloading equipment in service.  The appellant reported 
that back pain resolved until he began working for the Postal 
Service.  The assessment was severe low back pain with 
decreased sensation in the left lower extremity.  There was 
no EMG evidence of radiculopathy.  The appellant participated 
in VA physical therapy.  In April 2005, an assessment 
included degenerative joint disease.  In February 2006, an 
assessment included spinal stenosis at L4-5 and degenerative 
joint disease of the lumbar spine.

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has 
not been submitted.  The recent evidentiary submissions do 
not tend to establish an unestablished fact as it does not 
show a chronic back disability in service or soon thereafter, 
and it does not tend to suggest that any currently shown back 
disability is related to the complaints noted in service.  
None of the evidentiary defects present at the time of the 
previous decision have been resolved.  Evidence tending to 
establish post-service pathology is cumulative of 1985 
evidence suggesting disc pathology.  Furthermore, his reports 
of pain since service are cumulative of his initial claim.  
Therefore, the claim may not be reopened.  There is no doubt 
to be resolved.

III.  Claims for Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

Furthermore, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Additionally, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 
C.F.R. § 3.310(a) (2006).

In this case, the appellant contends that service connection 
is warranted for dizziness and vertigo secondary to service-
connected hearing loss and/or tinnitus.  Service medical 
records are silent for complaints of dizziness and vertigo.  
The first documented complaints for dizziness and vertigo are 
on private treatment records dated February 1999, which show 
complaints of dizziness and vertigo with ear infections.

On VA examination in January 2004, the appellant reported 
vertigo since his tympanic membrane perforation in 1966.  He 
reported that he currently experiences vertigo with water in 
the right ear, when the weather is very cold, and with sudden 
positional changes.  The appellant denied any significant 
changes in his hearing or tinnitus during his episodes of 
vertigo.  The examiner indicated that the appellant's 
"vertigo appears to be situation specific" and that his 
"records contain no complaints of any imbalance problems or 
vertigo when he was in the military."  The examiner 
concluded that the appellant's "dizziness and vertigo are 
not likely related to his service-connected disabilities of 
impaired hearing and tinnitus."

Regarding the claim for dizziness, the Board notes that the 
Court has held that a symptom without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability due to a disease or injury.  
The Federal Circuit has noted that basic entitlement to 
disability compensation derives from two statutes, both found 
in title 38, sections 1110 and 1131--the former relating to 
wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the following words: "For 
disability resulting from personal injury suffered or disease 
contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 
1131 (1994).  Thus, in order for a veteran to qualify for 
entitlement to compensation under those statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
As there is no evidence of an underlying disease or injury to 
account for dizziness, service connection is not warranted.  
See Sanchez-Benitez supra.

Additionally, service connection is not warranted for 
vertigo.  Competent evidence linking vertigo to service has 
not been presented, nor has competent evidence been presented 
suggesting that vertigo is due to service-connected disease 
ore injury.  This includes any increase in disability 
(aggravation).  Allen.  The January 2004 VA medical opinion 
reflects that it is unlikely hearing impairment or tinnitus 
caused vertigo.  

While the appellant himself has asserted a secondary 
relationship, the appellant is not competent to provide a 
medical opinion as to the cause of his dizziness and vertigo.  
Bostain v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. 
Brown, 10 Vet.App. 183, 196 (19997)("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.").

Accordingly, in weighing the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
service connection for dizziness and vertigo.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

Secondary service connection new regulation

Lastly, the Board notes that there has been a change in the 
secondary service connection regulation.  The new regulation 
is more restrictive and is not applied retroactively.

ORDER

The application to reopen a claim for service connection for 
a back injury is denied.

Service connection for dizziness is denied.

Service connection for vertigo is denied.






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


